DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 8, claim 8 recites inter alia “wherein determining whether all of the evaporation gas has flowed into the combustion chamber comprises determining whether all of the evaporation gas has flowed into the combustion chamber based on an evaporation gas remaining signal”. It is unclear how exactly a determination of an amount of gas that has flowed into the combustion chamber is determined. Further, this lack of clarity poses the question of how a determination can be based upon itself? As recited, the determination of whether all of the evaporation gas flowing into the combustion comprises “determining whether all of the evaporation gas flowed into the combustion chamber…”. Additionally, the redundancy present within the limitation of “wherein determining whether all of the evaporation gas has flowed into the combustion chamber comprises wherein the determination of whether all of the evaporation gas has flowed into the combustion chamber is based on an evaporation gas remaining signal”, which should add further clarity to the language of the claim. Claims 9-12 and 28-29 are further rejected for dependence upon a rejected claim.

Allowable Subject Matter
Claim 1 has been amended to include inter alia “stopping an engine when it is determined that all evaporation gas has flowed into the combustion chamber”, this limitation has not been found within the prior art of record, nor would it have been obvious to one of ordinary skill in the art at the time of filing. 
Claim 21 similarly recites inter alia “stopping an engine when it is determined that all evaporation gas has flowed into the combustion chamber”, and is deemed non-obvious for the above recited reasons as claim 1.
This being the case, claims 1, 5-7, and 21-27 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747       

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747